Title: To John Adams from James Warren, 7 June 1778
From: Warren, James
To: Adams, John


     
      My Dear Sir
      Boston N Engld. June 7th: 1778
     
     We are yet in A State of Uncertainty whether you are Arrived in France or England, and Consequently whether you are now Acting As An Embassador or suffering as Prisoner. All we know is that the last Ship from France brings no Account of you tho’ you had been out 7 weeks when she left Rochfort. The Enemy have Circulated a Report that the Boston was taken, and mention the Name of the Ship that Captured her. But I don’t Incline to give Credit to it, and think there are reasons to doubt it. As I think myself Interested in the Event, I am Anxious to hear of your safe Arrival.
     Nothing for several weeks has got in from any part of Europe tho’ the winds have been remarkably favourable. Our Curiosity is therefore wrought up to A high Key, to hear what is passing in Europe, whether there be A declaration of War between France and England and whether any other Powers have Acknowledged our Independence, and Concluded a Treaty with us. Thus stand matters with regard to foreign News.
     With regard to domestic News, I am Informed by my Friends at Congress that our Army is very respectable both with regard to Numbers and discipline. The Baron d Stubun has performed wonders in regulateing the discipline of the Army. They are well Cloathed, and well provided with Provisions, Arms, and Ammunition, and Congress have determined that the Officers who serve to the End of the war shall receive half pay for 7 Years, and the Soldiers have 80 dollars, which has given satisfaction to the first, and Contentment to the last, and prevented both resignations, and desertions but no operations of Consequence have yet taken place. The Enemy have made one or two Excursions which the Papers we shall send you will give an Account of, but were by our last Accounts Immured in Philadelphia, and prepareing to leave it. Where they will next go is a Subject of Conjecture. Some think they will leave the Continent, Others that North River, Connecticut or this State is their Object.
     No Material Alteration in our Currency, it is rather better. Goods of all kinds are much more plenty. Some are Cheaper but they dont yet fall in proportion to the demand for money which is become very Considerable, and I think must in time have its Effect. The produce of the Country is yet Extravagantly deare and is the principle Cause of keeping down the value of our Currency. The Countrymen have so long had the Advantage of high prices that they dont feel the want of money so much as the Merchants, and Tradesmen. Connecticut as well as some Other States have passed a regulateing Act which Operates much as ours did. They are Nevertheless Obstinate in Adhereing to it, and have sent down a Committee to Induce our Court to come into the Measure this Session many Members I hear are fond of it. It stands at present suspended for an Answer to A Letter wrote Congress.
     The Court met here and frighted with the Appearance of danger of the Small Pox, after Election adjourned to Watertown, where they now are. The Papers will Announce to you that I am no longer A Member of the General Court. My Town did not Chose me, and the Court did not Compliment me with An Election at the Board, so that were I dismissed from the Navy Board I should be truly A private Man, and an Independent Farmer, and should be as Contented and satisfied with my situation as ever you saw one, for really I am Tired of public Life, tho’ I was determined never to desert the Colours I helped to hoist. If you Enquire how all this came to pass I must tell you it is oweing to various Causes. The people feel themselves Uneasy and dont know the reason. They have therefore shifted their Members more generally than ever. I scorned to make or suffer any Influence in my favour. The Tories and the Influence from Boston, and some other places had their full play, which are the reasons I am not in the House. The greater part of the Council from Envy, and other reasons never loved me and the Complextion of the House, Consisting of Members (the most Influential of them) whose politicks are very different from Mine, and who are of the moderate Class which you know I never belonged to may Account for my not being Elected. But above all the partiality of my Friends which has rendered me Obnoxious to a Certain great Man, and his numerous party by holding me up to view in Competition with him. The Policy therefore has been to get me out of sight, and prevent my being an Obstacle to his Glory, and Ambition.
     The returns are not yet made from the several Towns of their Approbation or disapprobation of the Form of Goverment sent to them. But I beleive it is pretty Clear that the Majority have decided against it in much less time than the Convention took to decide in its favour. The Town of Boston (whose wise Observations you will see in the Papers) and the County of Essex have had A great Share, and Influence in this determination for you must know it has become very popular to find fault with the doings of the General Court or Convention, by those who can’t mend them, and A little Clamour much more A great one may easily damn any measure good or Bad.
     The Great Man Tarried here till after Election, and then went off with the Pomp and retinue of an Eastern Prince. I was not in the List of his Attendants and was not Solicitous enough to Officiously Offer my service, and to receive that Honour. I suppose the Sin is Unpardonable. I must suffer the Consequences of his frowns, and be Content to be ranked Among those who never Adulate and flatter.
     Your Friend Adams is at Congress. Gerry and Dana propose to return when Mr. Hancock and Doctr. Holton who is your Successor Arrive.
     This is the third Letter I have wrote you since your departure. I hope the others as well as this will reach you. This is to go by a packet that Carries public Letters for you and the Other Commissioners or rather Embassadors, the Captain of which is to deliver them to you in Person so that the danger of the Seas Excepted the Opportunity is fine. I have Accordingly Informed your Lady of it, and Expect her Letters in Tomorrow which I presume will Inform you that the Family are well. My Love to Master John, and beleive me to be with Great Sincerity Your Assured Friend & Humbl. Servt.
     
      J Warren
     
    